Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Joan O’Dwyer, Justice of the Supreme Court, Queens County, to hold a hearing (see, People v Gethers, 86 NY2d 159), in an action entitled People v Mullins pending against the petitioner under Queens County Indictment No. N11397/99, and application for poor person relief. Motion by the respondent Justice to dismiss the proceeding.
*702Ordered that the application for poor person relief is granted; and it is further,
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Bracken, J. P., Santucci, Thompson and Sullivan, JJ., concur.